DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Fig3a-3b) in the reply filed on 02/23/2022 is acknowledged. Claims 1-6,9-12 will be examined. 
Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022. Claims 7-8, which will not be examined, disclose an extender which, according to Applicant’s specifications, is part of a different embodiment. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing surface, first end of coupling portion and first end of attachment piece and second end of coupling portion and second end of attachment piece, hole in a first end of the first piece,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claim 1,2 is objected to because of the following informalities:  
Claim 1 is an unfinished sentence (ends with a semi colon). This is improper claim format. Appropriate correction is required.
Claim 2 discloses “ a user” after already disclosing a user in claim 1. For purposes of examination, it is considered to be the same user of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 4 recites the limitation "the attachment piece” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 5 also recites the attachment piece in lines 3, 4, and 6. For the purposes of examination, this attachment piece is considered the attachment piece first disclosed in claim 3.  Claim 5 is also rejected based on its dependency on claim 4. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)S 1-3,6,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramler US 4018465 (hereinafter referred to as Ramler). 


(a) a coupler (35,36,37,38) for coupling to a vehicle's grab handle (9); 
(b) a handle (31) for a user (abstract) to grasp and pull themselves up by, wherein the handle is coupled to the coupler.  (fig2)

Regarding claim 2, Ramler discloses the apparatus of claim 1 wherein the handle comprises:
(a) a gripping portion (end of 32), wherein the gripping portion is shaped and sized for grasping by the user; 
(b) a coupling portion (33,34) coupled to the gripping portion, wherein the coupling portion is for coupling the handle to the coupler. (fig2)

Regarding claim 3, Ramler discloses the apparatus of claim 1 wherein the coupler comprises: 
(a) a first piece (36, 35) for fitting around the grab handle, the first piece comprising a bearing surface(end of 36 bears against the handle 9, fig2) for bearing against the grab handle when being used by the user; and 
(b) an attachment piece (threaded portions – 38, 37) for attaching each end of the first piece to and for coupling to the handle. (fig2)

Regarding claim 6, Ramler discloses the apparatus of claim 2 wherein the coupling portion comprises a first end (33) for attachment to a first end (35) of the attachment piece and a second end (34) for attachment to a second end (36) of the attachment piece. (fig2)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford US 20090151503 (hereinafter referred to as Stafford), alone. 

Regarding claim 10, Stafford teaches an apparatus for assisting a user, therefore it would have been obvious to one of ordinary skill of art at the time the invention was effectively filed that Stafford is capable of also teaching the method for attaching an apparatus for assisting a user into a vehicle (vehicle is considered intended use and Stafford’s apparatus would remain functionally equivalent in either placement) to a grab handle (40) of the vehicle, the method comprising:
(a) positioning a coupler (20) of the apparatus around the grab handle by looping a first piece (strap see fig1) of the coupler around the grab handle; 
(b) coupling a handle (31) to an attachment piece (34+35+32+33); and 


Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 11, references of record (Ramler or Stafford) do no teach the coupling portion comprises a strap for looping around the attachment piece, wherein the coupling portion is part of the handle of the apparatus. Examiner interprets looping as defined Merriam-Webster online, “to make or form a loop,” wherein loop is defined by Merriam-Webster online as “a ring or curved piece used to form a fastening, handle, or catch,” which is interpreted that the strap, of the handle, must curve around the attachment piece (which is used to attach the first piece of the coupler, on the vehicle handle, to the handle).   In Stafford, there is no loop around an attachment piece (would be 35,34,33). And in Ramler, the strap is not a strap according to Oxford languages definition of “ a strip of leather, cloth, or other flexible material, often with a buckle, used to fasten, secure, or carry something or to hold onto something.” The “strap” in Ramler of the coupling portion, 34,33, is rigid.  Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 12, in Stafford, there is no hole in the first end of the first piece through which a bolt of the attachment piece can pass through and no second end of the first piece through which a cap portion may pass through. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to apparatus for assisting a user.
Related but not relied upon prior art: US 5638576, US 5197357, US 5540468. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675